Citation Nr: 0610839	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-06 381	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, right knee.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease, lumbosacral spine.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1973 to December 
1975.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of August 1996 and February 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.    

The veteran discussed these claims with a Decision Review 
Officer during an informal conference held at the RO in March 
2002.  

The Board addresses the claims of entitlement to an initial 
evaluation in excess of 20 percent for degenerative disc 
disease, lumbosacral spine, and entitlement to TDIU in the 
REMAND portion of the decision below and REMANDS these claims 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim for a higher initial evaluation for 
a right knee disability.

2.  The veteran's right knee disability manifests as 
swelling, mild joint line tenderness, and limitation of 
motion with pain.  

3.  The veteran's right knee disability is not so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
veteran's claim for a higher initial evaluation for a right 
knee disability, VA strictly complied with the notification 
and assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 1996).  
The Court further held that VCAA notice must inform the 
claimant that, if his service connection claim is granted, a 
disability rating and effective date will be assigned such 
award.  Id. 

In this case, the RO did not provide the veteran VCAA notice 
on his claim for service connection for a right knee 
disability before granting this claim in August 1996.  The 
veteran then appealed the initial evaluation assigned that 
disability.  The veteran's appeal thus ensues not from the 
original service connection claim, but from a notice of 
disagreement, which raised a new claim for a higher initial 
evaluation.  

In May 2003, the RO sent the veteran VCAA notice pertaining 
to this newly raised claim.  VCAA notice was not mandated in 
August 1996, when the RO assigned the initial evaluation at 
issue; therefore, the RO did not err by providing the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  

In the May 2003 notice letter, the RO acknowledged the 
veteran's claim for a higher initial evaluation, informed him 
of the evidence necessary to support that claim, identified 
the type of evidence that would best do so, notified him of 
the VCAA and VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  As well, the RO 
identified the evidence it had received in support of the 
veteran's claim and noted that it would make reasonable 
efforts to assist the veteran in obtaining all other 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
requested evidence.  

In addition, in rating decisions dated since August 1996, a 
statement of the case issued in November 1996, supplemental 
statements of the case issued since November 1996, and 
letters dated since August 2003, the RO provided the veteran 
some of the same information noted in the VCAA notice letter.  
As well, the RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf, specifically 
requested him to submit any evidence in his possession that 
pertained to his appeal, provided the veteran the reasons for 
which it denied his claim, identified the evidence it had 
considered in so doing and the evidence still needed to 
substantiate that claim, and explained how it derived the 
disability evaluation at issue.  As well, the RO furnished 
the veteran all provisions pertinent to his claim, including 
those governing VA's duties to notify and assist.    

B.  Duty to Assist

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim for a 
higher initial evaluation for a right knee disability.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to that 
claim, including service medical records and VA and private 
treatment records.  Second, the RO conducted medical inquiry 
by affording the veteran VA examinations, during which 
examiners discussed the severity of the veteran's right knee 
disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant);  Any error, whether 
procedural or substantive, may be prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication.  



II.  Analysis of Claims

The veteran seeks an initial evaluation in excess of 10 
percent for his right knee disability on the basis that that 
10 percent evaluation does not accurately reflect the 
severity of his right knee symptomatology.  According to his 
written statements submitted during the course of this 
appeal, his right knee disability involves arthritis and 
causes instability, thereby necessitating the use of a cane.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage and functional 
loss with respect to all of these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 
38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities.  These GC opinions reflect that a 
veteran who has x-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes (DCs) 5003 and 5257 provided additional disability is 
shown.  VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-
98 (August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In this case, the RO has evaluated the veteran's right knee 
disability as 10 percent disabling pursuant to Diagnostic 
Codes (DCs) 5010 and 5257.  DC 5257, which governs ratings of 
impairment of the knee, provides that a 10 percent evaluation 
is assignable for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assignable for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation is assignable for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257 (2005).

DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings is to be evaluated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings is to be evaluated on 
the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5257 (2005).

The appropriate DCs for the specific joint involved in this 
case are DC 5260 and 5261.  These DCs provide that a 10 
percent evaluation is assignable for flexion of the leg 
limited to 45 degrees and extension of the leg limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees and extension of the leg 
limited to 15 degrees.  A 30 percent evaluation is assignable 
for flexion of the leg limited to 15 degrees and extension of 
the leg limited to 20 degrees.  38 C.F.R. § 4.71a, DCs 5260, 
5261 (2005); see also VAOGCPREC 9-2004 (Sept. 17, 2004) 
(holding that separate evaluations under 38 C.F.R. § 4.71a, 
DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint).  

DC 5256 is also pertinent to this claim.  It provides that an 
evaluation in excess of 20 percent is assignable for 
ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2005).  

Based on these criteria, as well as the reasoning noted 
below, the evidence establishes that the veteran's right knee 
disability does not more nearly approximate the criteria for 
an initial evaluation in excess of 10 percent under any 
applicable DC.   

Prior to filing his claim for service connection for a right 
knee disability in June 1994, the veteran thrice injured his 
right knee and medical professionals noted pain, swelling and 
mild point tenderness associated with the injuries.  X-rays 
taken in March 1994 revealed no abnormalities.

Thereafter, during VA outpatient treatment visits dated since 
June 1994 and VA examinations conducted in October 1995, 
March 1996, February 1997, May 1998, March 2000 and September 
2003, medical professionals noted some limitation of motion 
(hyperextension to 15 degrees and flexion limited to 105 
degrees, 120 degrees, 130 degrees or 135 degrees), pain on 
motion (at 60 degrees of flexion), trace crepitus, swelling 
and joint line tenderness.  They also noted that the veteran 
was grossly obese, had no right knee laxity or instability, 
no right knee deformity, no related neurological deficits, 
and equal thigh and calf circumferences.  

Testing conducted during this time period initially showed no 
abnormalities of the right knee.  For instance, x-rays taken 
in March 1996 were negative.  Subsequent testing, however, 
revealed abnormalities.  For instance, magnetic resonance 
imaging (MRI) conducted in May 1998 showed an area of 
infarcted bone later thought to be due to sickle cell 
disease.  X-rays of the right knee taken the same day showed 
sclerotic changes possibly secondary to the bony infarct, 
sickle cell disease, or diving.  

X-rays and MRIs of the right knee taken in March 2000, March 
2001, August 2002, May 2003 and December 2003 showed 
degenerative changes in the patellofemoral component, areas 
of bone infarction, and a tear of the meniscus.  

The above evidence establishes that the veteran's right knee 
disability manifests as swelling, mild joint line tenderness 
and limitation of motion with pain, symptoms contemplated in 
the 10 percent evaluation initially assigned the veteran's 
right knee disability.  There is no indication in the record 
that the veteran's limitation of motion is so severe as to 
warrant the assignment of an initial evaluation in excess of 
10 percent under DC 5256, 5260 or 5261, or 38 C.F.R. § 4.40, 
4.45.  During the entire period at issue in this appeal, the 
veteran had, at worst, limitation of flexion to 105 degrees.  
He does not assert that he experiences additional limitation 
of motion during flare-ups and the most recent VA examiner 
indicated that there were no DeLuca issues present in the 
veteran's case.  

There is also no indication in the record that the veteran 
has instability or recurrent subluxation.  Although medical 
professionals occasionally noted that the veteran used aids 
for ambulating, including, in part, a knee brace and a cane, 
they indicated that such aids were necessary secondary to 
radiating pain caused by the veteran's low back disability.  
No medical professional has noted that the veteran's right 
knee disability necessitates the use of such aids or that 
such aids are indicative of right knee instability.  An 
initial evaluation in excess of 10 percent or a separate 
evaluation for instability thus is not warranted under DC 
5257 or pursuant to the previously noted GC opinions.

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  However, there is no 
indication of record that the schedular criteria are 
inadequate to evaluate the veteran's right knee disability.  
The veteran does not allege, and the evidence does not 
establish, that this disability, alone, causes marked 
interference with employment.  In fact, according to the 
medical evidence of record, the veteran's service-connected 
low back disability plays a more prominent role in the 
veteran's alleged inability to work.  The evidence also does 
not establish that this disability necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
Board finds that the veteran's claim for a higher initial 
evaluation for a right knee disability does not present such 
an exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the above findings, the Board concludes that the 
criteria for entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease, right knee, 
have not been met.  The Board recognizes that the rating 
schedule is designed to accommodate changes in condition and 
that the veteran may be awarded a higher evaluation in the 
future should his right knee disability picture change.  38 
C.F.R. 
§ 4.1.  At present, however, a 10 percent evaluation is the 
most appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but 
because there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in his favor.  Rather, as a preponderance of the 
evidence is against the claim, such claim must be denied.  


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease, right knee, is denied.


REMAND

The veteran claims that he is entitled to a higher initial 
evaluation for a low back disorder and TDIU.  Additional 
action is necessary before the Board can decide these claims.

First, from October 2005 to March 2006, after the veteran's 
claims file had been transferred to the Board, the veteran 
submitted written statements, private treatment records and 
x-rays to the RO in support of the claims being remanded.  
The RO transferred this evidence to the Board without 
considering it in the first instance.  With regard to some of 
this evidence, including the x-rays, the veteran did not 
waive his right to have the RO do so.  

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  See 67 
Fed. Reg. 3,099, 3,103-04 (Jan. 23, 2002).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit held that the provisions of 
38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. 
§ 7104(a) (West 2002), because they denied appellants a 
"review on appeal" when the Board considered additional 
evidence without remanding the case to the RO for initial 
consideration of that evidence.  In light of this holding, on 
remand, AMC must ensure that the veteran is afforded due 
process by initially considering the previously noted 
evidence in support of his claims for a higher initial 
evaluation for a low back disorder and TDIU.

Second, as previously indicated, the VCAA and its 
implementing regulations are applicable to the veteran's 
appeal.  The VCAA provides that VA must notify a claimant of 
the information needed to substantiate his claim and assist 
him in obtaining and fully developing all of the evidence 
relevant to that claim.  To date, VA has not satisfied its 
duty to assist as it pertains to the claims being remanded.
 
Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, an examination 
of the veteran's lower back is necessary before the Board can 
proceed.  The RO afforded the veteran VA examinations of his 
low back in the past, but the reports of these examinations 
are inadequate to decide the veteran's claims for a higher 
initial evaluation for a low back disorder and TDIU.  
According to the veteran, since he underwent the most recent 
examination, he has had back surgery.  Another examination is 
thus necessary so that the Board can determine whether the 
veteran's low back disability has improved, remained stable, 
or worsened since the surgery, and whether, in conjunction 
with all of his other service-connected disabilities, it 
renders the veteran unemployable.   

Third, in a written statement received in October 2005, the 
veteran notes that there are records of his back treatment 
that are outstanding and need to be obtained.  He identifies 
the source of such records as Scott E. Conner, M.D.  Inasmuch 
as such records are pertinent to both claims being remanded, 
they should be secured on remand.

This case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, AMC should request, obtain 
and associate with the claims file 
records of the veteran's back treatment 
by Dr. Conner of Neurosurgical Associates 
of Santa Barbara, 2301 Castillo Street, 
Santa Barbara, California, 93105-4208.

2.  AMC should then arrange for the 
veteran to be afforded VA orthopedic and 
neurological examinations for the purpose 
of determining the severity of his 
service-connected low back disorder.  AMC 
should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any low back disorder 
shown to exist; 

b) identify the nature, frequency, 
severity and duration of all 
manifestations of the low back 
disorder; 

c) specifically indicate whether the 
veteran has ankylosis of the low 
back, and if so, describe the nature 
thereof; 

d) if appropriate, identify any 
functional impairment caused by the 
veteran's low back disorder due to 
disc disease and assess the 
frequency and duration of any 
attacks of such disease, to 
specifically include an assessment 
of any incapacitating episodes of 
such disease necessitating bed rest 
prescribed by a physician during a 
12-month period; 

e) consider whether the veteran's 
low back disorder causes functional 
loss due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion beyond that which is 
observed clinically; 

f) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

g) identify any evidence of 
neuropathy or other nerve 
involvement due to the low back 
disorder, to include muscle spasm 
and reflex changes; 

h) describe the collective impact of 
the veteran's service-connected low 
back, right knee and right and left 
leg disorders on the veteran's 
employability; and 

i) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Thereafter, AMC should readjudicate 
the veteran's claims for a higher initial 
evaluation for a low back disorder and 
TDIU based on all of the evidence of 
record, including that which was submitted 
to the RO from October 2004 to March 2005.  
If either benefit sought on appeal is not 
granted to the veteran's satisfaction, AMC 
should provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


